Citation Nr: 0425977	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the initial assignment of an evaluation in 
excess of 20 percent for traumatic arthritis, left ankle.

2.  Entitlement to the initial assignment of an evaluation in 
excess of 10 percent for sleep apnea from November 10, 1995 
through October 6, 1996.

3.  Entitlement to the initial assignment of an evaluation in 
excess of 50 percent for sleep apnea from October 7, 1996.

4.  Entitlement to the initial assignment of an evaluation in 
excess of 10 percent for gastroesophageal reflux disease with 
hiatal hernia.

5.  Entitlement to the initial assignment of a compensable 
evaluation for seborrheic dermatitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office in Waco, 
Texas.  The February 1996 decision granted service connection 
for traumatic arthritis-left ankle, sleep apnea, 
gastroesophageal reflux disease with hiatal hernia, and 
seborrheic dermatitis, but the service connection claims for 
allergic rhinitis and irritative avoidance symptoms, were 
denied as not well grounded.  The RO received a Notice of 
Disagreement (NOD) as to all these issues in March 1996.  By 
rating decision in July 1996, the RO granted service 
connection for allergic rhinitis.  The veteran did not file a 
NOD regarding the initial assignment of an evaluation for 
allergic rhinitis or the effective date for service 
connection.  Consequently, those issues are not before the 
Board.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).  

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), all issues on appeal have been rephrased to reflect 
that the veteran is appealing the initial evaluations 
assigned for his service-connected traumatic arthritis-left 
ankle, sleep apnea, gastroesophageal reflux disease with 
hiatal hernia, and seborrheic dermatitis.

The issue of entitlement to the initial assignment of a 
compensable evaluation for seborrheic dermatitis will be 
addressed in the remand appended to this decision.
FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an initial evaluation in excess of 
20 percent for traumatic arthritis, left ankle, an initial 
evaluation in excess of 10 percent for sleep apnea from 
November 10, 1995 through October 6 1996, an initial 
evaluation in excess of 50 percent for sleep apnea from 
October 7, 1996, and an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The veteran's service-connected traumatic arthritis, left 
ankle, is manifested by pain on movement, swelling, post-
traumatic degenerative changes, deformity, and limitation of 
motion; it is not productive of ankylosis.

3.  From November 10, 1995, through October 6, 1996, the 
veteran's service-connected sleep apnea was essentially 
asymptomatic; it was not productive of marked interference 
with breathing space during this period of time.  

4.  Since October 7, 1996, the veteran's service-connected 
sleep apnea is productive of symptoms of sufficient severity 
to require the use of a breathing device such as a continuous 
positive airway pressure machine; it is not productive of 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, and it does not require a tracheostomy.

5.   The veteran's service-connected gastroesophageal reflux 
disease with hiatal hernia is manifested by persistently 
recurrent epigastric distress with pyrosis and regurgitation 
accompanied by substernal pain productive of considerable 
impairment of health and occasional vomiting, approximately 
twice a month; it is not productive of material weight loss, 
hematemesis or melena with moderate anemia productive of 
severe impairment of health.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for traumatic arthritis, left ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2003). 

2.  The schedular criteria for an initial 10 percent rating 
for sleep apnea, from November 10, 1995, through October 6, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7 (2003); 4.97, Diagnostic Code 6502 (1996).

3.  The schedular criteria for an initial rating in excess of 
50 percent rating for sleep apnea, from October 7, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.97, Diagnostic Code 6847 (2003).

4.  The schedular criteria for an initial 30 percent rating 
for gastroesophageal reflux disease have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 
7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159(b) (2003).  (Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003); (2) inform the claimant about the information and 
evidence that VA will seek to provide (VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2003)); (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 1996, July 1996, and September 
1998 rating decisions, the April 1996 Statement of the Case 
(SOC), and the July 1996, April 2002, and April 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the January 
2004 informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the veteran appealed a February 1996 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in January 2004, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)), the U.S. Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  The Board finds 
the error to be non-prejudicial in this case.  VA obtained 
all records identified by the appellant and afforded him with 
thorough medical examinations and opinions.  The appellant 
has had the full opportunity to present evidence and 
argument, and has submitted medical records and an opinion to 
support his claim.

In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter, the RO 
requested the veteran inform VA of "any additional 
information that you want us to try to get for you."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all VA and private treatment records indicated by 
the veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the veteran was 
afforded VA compensation examinations.  The record contains 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the veteran's claim.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

FACTUAL BACKGROUND

Service medical records show in January 1995, the veteran 
received an AFO (ankle fixation orthoses or ankle-foot 
orthosis) for his left ankle to restrict range of motion.  
The veteran complained of continued pain with running and 
physical training with swelling.  He reported his symptoms 
wax and wane.  Examination showed range of motion was 40 to 
35 degrees.  The ankle was tender anterior to the lateral 
malleolus.  The veteran also underwent a gastroenterology.  
The gastroenterology assessment was nocturnal regurgitation 
and epigastric pain, resolved the past six months.  The 
veteran suffered a left ankle sprain in February.  An 
endoscopy in April was interpreted to show a hiatal hernia 
and reflux esophagitis; Grade I.  

Records show in June 1995, the veteran was involved in a 
motor vehicle accident and he sustained a closed displaced 
tri-malleolar fracture of the left ankle.  He underwent an 
open reduction and internal fixation of the left ankle.  A 
medical evaluation board reviewed the veteran's medical 
status in June 1995.  Physical examination revealed full 
range of motion of all extremities except for the left ankle, 
which was somewhat diminished secondary to pain and 
arthritis.  

In September the veteran reported he was doing well, but had 
an exacerbation with increased pain a few days before.  Ankle 
range of motion showed dorsiflexion to 5 degrees with 
tightness, plantar flexion to 20 degrees with some tightness, 
inversion to 5 degree with tightness and eversion to 20 
degrees with some tightness.  The veteran reported continued 
improvement in October.  He stated the ankle gets stiff with 
some pain after periods of inactivity.  The veteran was 
ambulating in street shoes with a cane.  On examination, he 
demonstrated 8 degrees of dorsiflexion and 25 degrees of 
plantar flexion.  Inversion was to 10 degrees and eversion 
was to 13 degrees.  No ankle strength deficits were noted.   

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in June 1996.  The veteran 
reported that all of his symptoms began while he was in the 
Persian Gulf or since he left there.  The veteran also 
complained of substernal pain with indigestion every day 
(belching, burping, etc.).  He underwent esophagoscopy and an 
upper gastrointestinal (upper GI) series.  He was told he had 
some lower esophageal irritation due to reflux and a small 
hiatal hernia.  The veteran also complained of a sleep 
disturbance due to snoring and apnea during his sleep.  He 
has a CPAP (continuous positive airway machine) that he uses 
at night.  On examination the veteran's abdomen was normal.  
His lungs were clear to auscultation and percussion.  He 
weighed 235 pounds.  The pertinent impressions were as 
follows: (1) history of reflux esophagitis, substantiated, 
with daily symptoms and a small hiatal hernia discernible on 
x-ray and (2) sleep apnea to a moderate degree.  

During the joints portion of the examination, the veteran 
complained of pain in the left ankle.  He walked with a light 
limp on the left leg.  On examination he could stand on his 
heels; he could stand on his toes.  He could heel and toe 
walk.  He had from 10 degrees dorsiflexion to 45 degrees 
plantar flexion.  There was no swelling in the ankle noted.  
X-ray of the left ankle was interpreted to show internally 
fixed distal tibia fracture with severe degenerative joint 
disease of the left ankle joint.  The joint space was 
narrowed and there was no evidence of acute bony disease.  
The diagnosis was traumatic arthritis of the left ankle 
without loss of motion.

VA outpatient records show the veteran had a clothing 
allowance examination in February 1997.  He indicated he 
wears a high top boot with rocker bottom attached to an AFO.  
Continued wear of the device was not recommended and it was 
noted that the veteran's use of the device was "limited at 
best."  The veteran reported that he had not used the device 
in some time.

The veteran underwent a VA C&P examination in December 1997.  
The examiner reviewed the veteran's records and noted a 
diagnosis of sleep apnea and a workup in June 1995, with 
prescription of a CPAP. He also noted a work up for 
gastroesophageal reflux disorder with small hernia.  The 
veteran reported that he last used the CPAP several months 
ago and has not been able to obtain new apparatus.  He stated 
that his wife continues to complain about his snoring and 
waking up frequently during the night.  The veteran continued 
to complain of frequent epigastric distress, frequent 
belching, and sometimes severe vomiting episodes at least 
twice a month.  The veteran disclosed that he last worked two 
months prior to the examination, delivering telephone books 
for one day.  He could not do the necessary walking.  
Physical examination demonstrated the veteran weighed 255 
pounds.  He walked with a limp.  Lungs were clear to 
auscultation.  Abdomen examination revealed obesity.  The 
pertinent diagnoses are as follows: (1) sleep apnea syndrome 
diagnosed at Wilford Hall Medical Center with appropriate 
tests for which CPAP was prescribed, but not presently used 
because replacement of the apparatus is needed and (2) 
gastroesophageal reflux disorder and small hernia, history 
of, with continued symptoms.

During the orthopedic segment of the C&P examination the 
veteran gave a history of jamming his left ankle while 
playing basketball in 1984.  He experienced increasing 
difficulty with the ankle and because of degenerative changes 
and spurs, he underwent debridement of the left ankle in 
1990.  He underwent a second surgical procedure for spurs in 
June 1994.  The veteran was involved in a motor vehicle 
accident in June 1995, which resulted in a fracture of the 
left ankle.  He underwent an open reduction/internal fixation 
with placement of four screws.  Following the surgery, his 
ankle became stiffer and he experienced constant pain.  He 
stated his ankle is worse at night and in the morning it 
seems to loosen up a bit with activities, but increased 
activities cause flare-ups, which he experiences every day 
with activity.

The examiner asked the veteran to describe his symptoms of 
pain, flare-ups fatigability, weakness, and endurance of the 
ankle on a scale of one to 100 percent, with one being no 
symptoms and 100 percent being the worst possible symptoms 
any human could withstand.  The veteran placed his flare-ups 
at 100, his best times at 25% and 40% at the time of the 
examination.

Physical examination revealed a limp on the left.  There was 
no joint effusion, crepitus, tenderness, swelling, or 
redness.  There was no abnormal range of motion in any of the 
joints other than the left ankle.  There was a well-healed 
surgical scar over lateral aspect of the left ankle, 
measuring 4 cm (centimeters) in size.  There was swelling of 
ankle and global tenderness.  The left ankle will not extend; 
it is contracted 13 degrees plantar flexion with further 
flexion to 28 degrees.  The left ankle inverted to 20 degrees 
and everted to 5 degrees in mid stance.  There was 5 degrees 
of calcaneal varus secondary to the left ankle.  The new 
vascular status of left ankle was normal.  The impressions 
were as follows:  (1) post traumatic arthritis, left ankle; 
(2) calcaneal varus mild left secondary to post traumatic 
arthritis left ankle; (3) migratory joint pains without 
objective abnormalities except those related to the left 
ankle.

VA outpatient records show the veteran had a follow-up visit 
in June 2001.  He also complained of hiatal hernia pain.  


LAWS AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2003).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2003).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2003).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2003).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321 (2003).
    
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).

Under Diagnostic Codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

The veteran's traumatic arthritis of the left ankle is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2003) (Ankle, limited motion of), which provides a 10 
percent rating for moderate limited motion of the ankle.  
Marked limited motion of the ankle warrants a 20 percent 
rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, (Ankle, 
ankylosis of.) a rating of 30 percent is warranted for 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A higher evaluation 
of 40 percent is not warranted unless the record shows 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.

Standardized description of measurement for the ankle joint 
is zero to 20 degrees dorsiflexion and zero to 45 degrees 
plantar flexion.  The anatomical position is considered zero 
degrees.  38 C.F.R. § 4.71, Plate I (2003).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The veteran's sleep apnea is currently evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6847 (Sleep apnea 
syndromes-obstructive, central, mixed).

During the pendency of this appeal, the rating criteria for 
the respiratory system were revised effective October 7, 
1996.  See 61 Fed. Reg. 46720 (September 5, 1996).  
Originally, the RO rated the veteran's sleep apnea disability 
pursuant to Diagnostic Code 6502, assigning a 10 percent 
evaluation for deflection of nasal septum, traumatic only, 
with marked interference with breathing space.  38 C.F.R. 
§ 4.97, Diagnostic Code 6817 (1996).  In a September 1998 
rating action, the RO re-evaluated the veteran's service-
connected sleep apnea under the revised regulation, 
increasing the rating for sleep apnea to 50 percent effective 
October 7, 1996, the effective date of the revised 
regulation.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2003).  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 61 Fed. Reg. 
46720 (September 5, 1996), codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6847, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
October 7, 1996, see 61 Fed. Reg. 46720, and it thus cannot 
be applied to the period prior to that date.  However, none 
of the above cases or General Counsel opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.97, 
Diagnostic Code 6502, to the period on or after October 7, 
1996, the effective date of the new regulation.  See 
VAOPGCPREC 3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 
(April 10, 2000) (where amendment is more favorable, Board 
should apply it to rate disability for periods from and after 
date of regulatory change; Board should apply prior 
regulation to rate veteran's disability for periods preceding 
effective date of regulatory change);  Cf. Dudnick v. Brown, 
10 Vet. App. 79, 79-80 (1997) (applying "most favorable 
version rule" to periods both before and after effective 
date of new criteria pertaining to mental disorders).  
Therefore, the Board will address (1) whether, for the entire 
period of time at issue, the veteran is entitled to a 
compensable rating under the old criteria and (2) whether, 
for the period on and after October 7, 1996, the veteran is 
entitled to a higher rating under either the old or the new 
criteria.

Diagnostic Code 6847 provides that apnea syndrome 
(obstructive, central or mixed), with chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or; 
requiring a tracheostomy, is assigned a 100 percent 
evaluation.  When sleep apnea requires the use of a breathing 
device such as a continuous positive airway pressure machine, 
a 50 percent evaluation is warranted.  With persistent 
daytime hypersomnolence, a 30 percent evaluation is 
warranted.  When asymptomatic but with documented sleep 
disorder breathing, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.97; Diagnostic Code 6847.  

The veteran's gastroesophageal reflux disease with hiatal 
hernia is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (Hernia hiatal), which provides a 60 
percent evaluation for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent evaluation is warranted when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation requires evidence of two or 
more of the symptoms for the 30 percent evaluation, but in 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2003).

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  None of the 
diagnostic codes applicable to this case have been changed.  
The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to entitlement initial assignment 
of an evaluation in excess of 10 percent for gastroesophageal 
reflux disease with hiatal hernia, and these provisions have 
been changed.  However, in this case no weight loss has been 
demonstrated.  In fact, the veteran has gained weight.  For 
these reasons, the Board finds that its consideration of the 
regulations in question do not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ANALYSIS

Traumatic Arthritis, Left Ankle

The medical evidence demonstrates improvement in the 
veteran's left ankle in the last two months of service.  
However, one month before he separated from service, range of 
motion was reduced by over 50 percent and plantar flexion was 
reduced by approximately 45 percent.  The veteran's 
subjective complaints indicated that pain increased his 
functional impairment.  Objective observation of tightness in 
October 1995 substantiated his subjective complaints, but 
there was no reduction in strength on objective observation.  
Records indicate that the veteran's traumatic arthritis, left 
ankle continued to improve after he left the service.  This 
is readily apparent in June 1996, when the veteran had full 
plantar flexion and a slight increase in range of 
dorsiflexion.  The veteran continued to have complaints of 
pain and dorsiflexion was still reduced by 50 percent.  The 
December 1997 VA examination indicated any trend toward 
improvement had ceased.  This was demonstrated through 
reduction in plantar flexion and development of a calcaneal 
varus mild left secondary to post traumatic arthritis left 
ankle.  Subjective evidence regarding flare-ups and 
functional impairment also substantiate significant 
impairment.  The disability picture at this time continued to 
show marked limitation of motion restricted by pain, 
swelling, and deformity.  The disability picture appeared to 
show marked limitation at that time, which is consistent with 
the current 20 percent rating.  The veteran, however, retains 
definite movement of the left ankle; there is no medical 
evidence of ankylosis.  Hence, a rating in excess of 20 
percent under Diagnostic Code 5270 is not warranted. 

The Board recognizes the medical evidence of pain on 
movement, swelling, and deformity of the ankle.  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. §§ 4.40, 4.45 allow for consideration of functional 
loss due to pain, weakness, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
However, where a veteran is at the maximum for limitation of 
motion, as is the current case, 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not apply.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).   

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there is no actual variance in 
the severity of the veteran's service-connected traumatic 
arthritis, left ankle, during the appeal period that would 
sustain a higher rating for a portion of that time frame. 
 
In this case, there has been no showing that the veteran's 
service-connected traumatic arthritis, left ankle, has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating the disability in question.  While the 
veteran's complaint that he had left a job delivering phone 
books due to his traumatic arthritis of the left ankle, the 
Board recognizes that the provisions of the rating schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a).  The 
veteran's subjective complaint about one job that required 
extensive walking, does not establish average impairment in 
earning capacity in civil occupations generally.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Since the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.    
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Sleep Apnea

The Board notes initially that the revised regulation appears 
to be more favorable on its face because it affords the 
veteran the opportunity to receive a rating in excess of 50 
percent for his service-connected sleep apnea.  Diagnostic 
Code 6502, applied prior to October 7, 1996, by analogy, 
provides a maximum rating of 10 percent.  Consequently, the 
Board's analysis of evidence prior to this date will consider 
if there is another Diagnostic Code under the old regulations 
that is more analogous to sleep apnea and that provides for 
ratings higher than 10 percent.  In this regard, service 
medical records reflect the veteran underwent evaluation at 
Wilford Hall in early 1995.  He was diagnosed with severe 
obstructive sleep apnea in February 1995 and a nasal CPAP was 
prescribed.  Obstructive sleep apnea is defined as "sleep 
apnea resulting from collapse or obstruction of the airway 
with the inhibition of muscle tone that occurs during REM 
sleep..." See Dorland's Illustrated Medical Dictionary, 29th 
Ed. (2000), page 114.  Review of diagnostic codes under 
38 C.F.R. § 4.97 prior to its revision effective October 
1996, indicates the veteran is appropriately rated under 
Diagnostic Code 6502 because it evaluates interference with 
breathing without regard to exertion and it focuses on the 
nasal area, as opposed to the throat and its attendant 
criteria pertaining to impairment of the voice.  
Consequently, the veteran is appropriately evaluated at 10 
percent from November 10, 1995, to October 6, 1996, which is 
the maximum evaluation available under Diagnostic Code 6502.

Review of the evidence pertaining to events beginning October 
7, 1996, demonstrate that the veteran's condition has 
improved, but he still requires the use of a CPAP for 
breathing.  The evidence does not establish any of the 
criteria for a 100 percent evaluation.  That is, the evidence 
does not disclose chronic respiratory failure with carbon 
dioxide retention or cor pulmonale and a requirement for 
tracheostomy is not shown.  

Review of the record fails to indicate that the disability 
picture during the two periods in question, for service-
connected sleep apnea, presents any exceptional factors, such 
as marked interference with employment or related frequent 
hospitalizations, which render the use of the general ratings 
schedule impracticable.  In the absence of such factors, the 
Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell, supra; 
Floyd, supra; Shipwash, supra.

As the preponderance of the evidence is against higher 
ratings for both periods of time in question, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

Gastroesophageal Reflux Disease with Hiatal Hernia

Review of the evidence indicates that the veteran's service-
connected gastroesophageal reflux disease with hiatal hernia 
is manifested by symptoms of frequent pyrosis, such as 
burping and belching.  It is also manifested by frequent 
regurgitation accompanied by substernal pain and occasional 
vomiting, occurring approximately twice a month.  Although 
dysphagia is not a manifestation of the veteran's service-
connected gastroesophageal reflux disease with hiatal hernia, 
the veteran's symptoms are more closely approximate the 
criteria for a 30 percent rating.  38 C.F.R. §4.7.  

The veteran's service-connected gastroesophageal reflux 
disease with hiatal hernia does not warrant initial 
assignment of a rating in excess of 30 percent because 
medical evidence does not show material weight loss and 
hematemesis or melena or other symptom combinations 
productive of severe impairment of health.  As the 
preponderance of the evidence is against this aspect of the 
claim, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  The Board finds that the evidence supports 
the conclusion that there is no actual variance in the 
severity of the veteran's service-connected gastroesophageal 
reflux disease with hiatal hernia during the appeal period 
that would sustain a higher rating for a portion of that time 
frame.  

There is no evidence to show that the veteran's service-
connected gastrointestinal disorder has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating the 
disability in question.  While there is undoubtedly some 
industrial impairment, the provisions of the rating schedule 
represent as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a).  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra.


ORDER

Initial assignment of an evaluation in excess of 20 percent 
for traumatic arthritis, left ankle, is denied.

Initial assignment of an evaluation in excess of 10 percent 
for sleep apnea, from November 10, 1995, to October 5, 1996, 
is denied.

Initial assignment of an evaluation in excess of 50 percent 
for sleep apnea, from October 6, 1996, is denied.

Initial assignment of a 30 percent evaluation for 
gastroesophageal reflux disease with hiatal hernia, from 
October 6, 1996, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

During the course of the appeal, the section of the VA 
Schedule for Rating 
Disabilities dealing with the evaluation of skin disorders 
was also changed, effective August 30, 2002.  See VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  In the present case, the RO and 
the Board failed to advise the veteran of the revised 
regulations.  While the Board notes that there is no evidence 
of medical care after the effective date of the regulations, 
which would require consideration, the Board cannot conclude 
that had the veteran known of the revisions, he would not 
have submitted additional evidence to address them.  See 
Huston v. Principi, 17 Vet.App. 195, 203 (2003) (Court unable 
to conclude the veteran could not produce additional evidence 
of an earlier effective date).  See also Daniels v. Brown, 9 
Vet.App. 348, 353 (1996) (Court unable to conclude error not 
prejudicial where "it is possible that the appellant would 
have sought and obtained additional medical opinions, 
evidence, or treatises").  
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development: 

1.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's pseudofolliculitis barbae 
with tinea cruris.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, to include the 
percentage of the entire body affected 
and what, if any, exposed areas are 
affected.  The examiner should further 
provide a reference to the veteran's 
recent use of topical treatments and/or 
systemic therapy, such as corticosteroids 
or immunosuppressive drugs.  The duration 
of such treatment should also be noted.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).     

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to the initial assignment of 
a compensable evaluation for seborrheic 
dermatitis.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



